Citation Nr: 1526489	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder and a right shoulder disorder

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for short-term memory loss.  

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a left hip disability

10.  Entitlement to service connection for a bilateral foot disability.    

11.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a bilateral foot disorder.

12.  Entitlement to service connection for a headache disability.  

13.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to May 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran provided testimony at a videoconference hearing in January 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bilateral foot disability, a bilateral ankle disability, a left hip disability, a headache disability, and diabetes are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  At the hearing in January 2015, the Veteran withdrew the appeal for service connection for a right shoulder disability and right knee disability.  

2.  A left knee disability other than a scar has not been present during the pendency of the claim, and the left knee scar is not related to service.
 
3.  A left shoulder disability has not been present during the pendency of the claim.  

4.  A disability manifested by short-term memory loss has not been present during the pendency of the claim.  

5.  Restless leg syndrome has not been present during the pendency of the claim.    

6.  Sleep apnea was not present during service and is not otherwise related to service.

7.   Tinnitus was not present until many years after service and is not otherwise related to service.  

8.  Hypertension was not present until many years after service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to service connection for a right shoulder disability and right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection for a disability manifested by short-term memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At the January 2015 hearing, the Veteran expressed his desire to withdraw the appeal for service connection for a right shoulder disability and right knee disability.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2009 and June and September 2010, prior to the initial adjudication of the claims.

The record also reflects that the available service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  The Veteran was provided examinations in response to the left shoulder disability, left knee disability, and tinnitus claims.  The Board finds the examiners conducted all necessary testing and reviewed the Veteran's pertinent history and provided adequate opinions.  In this regard, the Board notes that the examiners provided rationale that are consistent with the record for the determinations that the Veteran did not have a left shoulder or left knee disability and that the tinnitus was not related to service.  

The Veteran was not provided a VA examination with regard to the reported short-term memory loss, restless leg syndrome, sleep apnea, and hypertension claims.  However, the Board finds a remand for an examination and etiology opinion is not required.  With regard to the short-term memory loss and  restless leg syndrome claims, the probative evidence does not include competent evidence of a current disability:  there is no diagnosis, the Veteran has denied any current restless leg syndrome, and the Veteran has not provided an explanation for his belief that he has a disability manifested by short-term memory loss.  With regard to the hypertension and sleep apnea claims, although the record includes current diagnoses, the record does not contain competent evidence that either condition was present during service, that hypertension was present within one year after service, or that either disability is otherwise related to service, to include a history of symptoms or incidents during service.     

Accordingly, the Board will address the merits of the appellant's claims.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension and organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:  Left Knee Disability

Service connection is not warranted for a left knee disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a left knee disability, other than a scar, at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of a left knee disability during the claim period, including after injuries of the knee in 2012, and the June 2010 VA examiner determined that there was no current disability.  The Board acknowledges that the Veteran reports symptoms in the left knee, including pain.  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current underlying left knee disability.  Accordingly, service connection is not warranted for a left knee disability other than a scar.

Service connection is also not warranted for a left knee scar.  The June 2010 VA examiner determined that the Veteran had left knee scar which was consistent with previous suturing.  The Veteran contends that the scar is the result of an in-service injury of the knee.  He initially reported that during service he fell on concrete, resulting in an open wound that required stitches and short-term physical therapy.  See, e.g., December 2009 statement from Veteran.  However, at the hearing, the Veteran testified that he did not receive stitches for the injury.  

The service treatment records document treatment after injuries of the left knee in September 1988, January 1989, May 1989, and November 1990.  The records do not reveal any evidence suggestive of open or deep wound or that suturing was provided, and the May 1989 treatment records indicate that there was no open laceration associated with the knee injury.  

An April 2008 VA treatment record reveals a history of repair of skin wound of the left knee.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a left knee scar.  The record indicates that the Veteran has a current left knee scar and sustained injuries of the knee during service.  However, the Board finds the probative evidence indicates that the current scar is not related to service.  The VA examiner indicated that the current scar is consistent with a history of sutured wound.  The treatment records associated with the in-service injuries do not suggest any open lacerations that could require suturing, however, and although the Veteran is competent to report that he received sutures for a knee injury during service, the Board finds the history is not credible as it is inconsistent with the service treatment records and contradicted by subsequent testimony that he did not receive sutures during service.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Left Shoulder Disability

Service connection is not warranted for a left shoulder disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a left shoulder disability at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of a left shoulder disability during the claim period, and the June 2010 VA examiner determined that there was no current disability.  The Board acknowledges that the Veteran reports symptoms in the left shoulder, including pain.  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  The evidence does not document the existence of a current underlying left shoulder disability.  Accordingly, service connection is not warranted for a left shoulder disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Short-Term Memory Loss

Service connection is not warranted for a disability manifested by short-term memory loss.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a disability at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of a disability manifested by memory loss during the claim period, and the Veteran has not alleged that such a diagnosis has ever been rendered or that he has ever been told that he has memory impairment.  He has also not provided an explanation for the belief that he has short-term memory loss.  Except in circumstances not applicable here, service connection will not be granted for memory impairment; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  The evidence does not document the existence of a current underlying disability.  Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Restless Leg Syndrome

Service connection is not warranted for restless leg syndrome.  The Board has carefully reviewed the evidence of record but finds no probative evidence of restless leg syndrome at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis of restless leg syndrome, and the Veteran denied any "current" problem during the hearing.  The evidence does not document the existence of a current disability diagnosed as restless leg syndrome.  In this regard, the Board reiterates that the Veteran has not alleged the existence of restless leg syndrome during the pendency of the claim; at most, his histories can be interpreted as evidence of restless leg syndrome contemporaneous with his discharge from service.  Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Sleep Apnea

Following the review of the evidence, the Board must conclude that service connection is not warranted for sleep apnea.  Initially, the Board finds that a preponderance of the evidence shows that sleep apnea was not present during service.  The service treatment records reveal no complaints or finding of sleep impairment, and the first complaint or diagnosis indicative of a sleep disorder dates 16 years after discharge.  Additionally, although competent to do so, the Veteran has not alleged symptoms experiencing symptoms of the disorder during and since service.  In this regard, the Board notes that although the Veteran reported increased fatigue/lethargy during service, as noted in an undated record created when the Veteran was age 27, he has not reported daytime fatigue since service which resolved or was improved after treatment for sleep apnea or was otherwise linked to the sleep apnea.  

Furthermore, the probative evidence does not suggest that the sleep apnea is related to service.  There is no medical opinion of record linking the sleep apnea to service.  Additionally, as noted above, the Veteran has not provided a history of chronic symptoms during and since service.  Although the appellant might believe that his sleep apnea is related to service because it can go undetected for many years, the medical evidence does not indicate that the Veteran's sleep apnea was present during service, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his sleep apnea or to determine that he had asymptomatic sleep apnea during service.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Tinnitus

The service treatment records reveal no findings or histories of tinnitus.  

An April 2008 VA treatment record reveals a history of "rare" tinnitus. 

A June 2010 VA examination record reveals the Veteran's history of "almost constant" tinnitus since 1988, which he believed was secondary to loud noises from gunfire.  He reported exposure to loud noise as a civilian from hunting without hearing protection and exposure to loud noise in service from exposure to weapons and large trucks with hearing protection when available.  He denied occupational noise exposure as a civilian, though he said he worked with impact wrenches without hearing protection.  After examination, the examiner diagnosed tinnitus.  

After reviewing the evidence of record, the examiner provided an addendum opinion.  The examiner determined the tinnitus was not caused by or a result of military service.  The examiner explained that a comparison of the 1988 and 1990 hearing evaluations did not indicate any significant decrease in hearing and both evaluations indicated normal hearing for both ears and that a comparison of the thresholds obtained in June 2010 and January 1988 indicated only a slight decrease at 3000 Hertz in the left ear, which was not considered unexpected for normal aging.  The examiner added that there was no record of tinnitus in the service medical records.  The examiner explained that with no changes in hearing from 1988 to 1990, no record of tinnitus in the service medical records, a history of noise exposure since service and only a slight change of one frequency of hearing in the left ear from 1988 to 2010, it was not likely the currently reported tinnitus was related to service.  The examiner noted, however, that the most recent service evaluation was dated in 1990 and the Veteran was not discharged until 1993 and indicated that the opinion could be changed if there was something in the records after 1990 indicating otherwise.  

During the January 2015 hearing, the Veteran testified that he reported tinnitus during his separation examination and that it continued since service.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for tinnitus.  Initially, the Board finds that a preponderance of the evidence shows that tinnitus was not present until many years after service.  The service medical records reveal no history or finding of tinnitus, the first history of any tinnitus is dated in 2008, 15 years after separation, and the first history of chronic or recurrent tinnitus is in 2010, 17 years after separation.  Furthermore, a VA examiner has provided a probative opinion that the current tinnitus was not "related to service," which the Board infers as a determination that the tinnitus was not present in service.  

The Veteran currently asserts that the tinnitus began during service and continued since service.  Although the Veteran is competent to report his symptomatic history, the Board finds the history of chronic tinnitus is not credible.  This is because the history is contradicted by the Veteran's initial history of tinnitus in April 2008, at which time he reported it was "rare."  Thus, based on the absence of competent and credible evidence of tinnitus until many years after service and the VA examiner's probative determination that the tinnitus was not related to service, the Board finds the preponderance of the evidence establishes that the current tinnitus was not present until many years after the Veteran's discharge from service.

Furthermore, the preponderance of the evidence establishes that the Veteran's current tinnitus is unrelated to service.  The VA examiner provided a probative opinion indicating that the current tinnitus was not due to service, to include the in-service noise exposure.  There is no contrary medical opinion of record.  Although the appellant might believe that his current tinnitus is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his tinnitus.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2014).

The service treatment records reveal no findings of hypertension.  A January 1990 treatment record reveals blood readings of 140/92 supine and 120/96 standing.  The diastolic readings lowered to x/80 and x/84 respectively after one liter of fluid was provided, however, and hypertension was not diagnosed.  All other reported blood pressure readings, including one in June 1990, are normal.  

An April 2008 VA treatment record reveals the Veteran's history that he checked his blood pressure at a store and noted it was X/125.  The only noted past medical history was pericarditis at age 15.  After examination, the Veteran was diagnosed with untreated "marked" hypertension. 

Following the review of the evidence, the Board must conclude that service connection is not warranted for hypertension.  Initially, the Board finds that a preponderance of the evidence shows that hypertension was not present until more than one year after the Veteran's discharge from service.  The service medical records reveal no diagnosis of hypertension and predominantly normal blood pressure readings.  Although the record includes elevated blood pressure readings in January 1990, all other readings are normal, including those after the provision of fluids on the same date in January 1990 and in June 1990, and the first diagnosis dates in 2008, 15 years after discharge from service.  Additionally, although competent to do so, the Veteran has not alleged hypertensive-level blood pressure readings during and since service.  

Furthermore, the probative evidence does not suggest that the hypertension is related to service.  There is no medical opinion of record linking the hypertension to service.  Additionally, as noted above, the Veteran has not provided a history of hypertensive-level blood pressure readings during and since service.  Although the appellant might believe that his hypertension was caused by the stress of service, the medical evidence does not indicate that the Veteran's hypertension is related to service, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his hypertension.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

The appeal for service connection for a right shoulder disability and right knee disability is dismissed.  

Service connection for a left knee disability is denied.  

Service connection for a left shoulder disability is denied.

Service connection for a disability manifested by short-term memory loss is denied.

Service connection for restless leg syndrome is denied.

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  


REMAND

Another examination with opinion is needed to determine whether the Veteran has a bilateral foot disorder related to service.  Although the record includes opinion evidence, the Board finds the VA examiner's opinion is insufficient because the examiner determined the Veteran did not have plantar fasciitis but subsequent medical records reveal diagnoses of plantar fasciitis.  Thus, another opinion is needed to determine whether the currently diagnosed plantar fasciitis is related to service.  The Veteran has alleged that his bilateral ankle disability is secondary to his bilateral foot disability.  The Board finds the ankle claim cannot be finally decided until the foot issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Additionally, examinations with opinions are needed to determine if the reported left hip and headache disorders and diabetes are related to service based on the Veteran's competent histories of left hip symptoms and headaches since service and excessive thirst and urination during service.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must report which headache disorders, if any, have been present during the period of the claim.  With respect to each headache disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by physician with sufficient expertise to determine the etiology of all left hip disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must report which left hip disorders, if any, have been present during the period of the claim.  With respect to each left hip disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by podiatrist or physician with sufficient expertise to determine the etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify each foot disorder present during the period of the claim.  With respect to each foot disorder present during the period of the claim, notably the past diagnoses of plantar fasciitis and plantar fascial fibromatosis in March and December 2011, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment for the feet.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the diabetes.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the diabetes began during service or is etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with consideration of the reported history of excessive thirst and urination during service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Undertake any other indicated development.

7.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


